                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MICHIGAN
                                  SOUTHERN DIVISION

CODY BODO,

                Plaintiff,                              Case No. 16-cv-13652
                                                        Hon. Matthew F. Leitman
v.

FRANCE,

           Defendant.
__________________________________________________________________/

     ORDER (1) VACATING ORDER TO SHOW CAUSE (ECF #17) AND (2)
            DISMISSING COMPLAINT WITHOUT PREJUDICE

       On October 12, 2016, Plaintiff Codo Bono filed this prisoner civil-rights action

against Defendant France, a corrections officer employed at the Woodland Correctional

Center in Whitmore Lake, Michigan. (See Compl., ECF #1.) At the time Bono filed the

Complaint, he was incarcerated at the Richard A. Handlon Correctional Facility. (See id.

at Pg. ID 1.)

       On October 14, 2016, the Court entered a notice in this action with respect to Bono’s

obligation under the Court’s Local Rules to inform the Court if his address or contact

information changed. (See Notice, ECF #3.) The notice informed Bono, among other

things, that the “[f]ailure to promptly notify the Court of a change in address or other

contact information may result in the dismissal of [his] case.” (Id. at Pg. ID 20; emphasis

in original).




                                             1
        It appears that Bono is no longer incarcerated at the Richard A. Handlon

Correctional Facility. However, Bono has not informed the Court that his address or

contact information has changed. Nor has he filed any documents with the Court since he

filed the Complaint in 2016.

        On February 7, 2019, the Court entered a show cause order in which it directed Bono

to show cause, in writing, by no later than March 22, 2019, “why the Court should not

dismiss this action due to his failure to comply with his obligation to inform the Court of

his change of address and/or his failure to prosecute this action.” (Order, ECF #17 at Pg.

ID 52.) The Court further warned Bono that if he did “not respond” to the order by March

22, 2019, “the Court [would] dismiss his Complaint without prejudice.” (Id.) The Court

mailed the show cause order to Bono at his last provided address on February 7, 2019. (See

Dkt.)

        Bono has not filed any response to the show cause order. Nor has he provided the

Court an updated address as this Court’s local rules requires. Finally, he has not taken any

other steps to prosecute this action. Accordingly, for all of the reasons stated in this order

and in the February 7, 2019, show cause order, (1) the show cause order (ECF #17) is

VACATED and (2) the Complaint (ECF #1) is DISMISSED WITHOUT PREJUDICE

due to Bono’s failure to prosecute this action and failure to comply with the Court’s orders.

        IT IS SO ORDERED.

                                           s/Matthew F. Leitman
                                           MATTHEW F. LEITMAN
                                           UNITED STATES DISTRICT JUDGE

Dated: May 1, 2019


                                              2
       I hereby certify that a copy of the foregoing document was served upon the parties
and/or counsel of record on May 1, 2019, by electronic means and/or ordinary mail.

                                         s/Holly A. Monda
                                         Case Manager
                                         (810) 341-9764


 




                                           3
